1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                    Jun 18, 2019
                                                                         SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JANICE E. GALBRAITH,                        No. 4:19-cv-05034-SMJ
5    Individually, and as Personal
     Representative of the Estate of Jack L.     ORDER DISMISSING CASE
6    Galbraith,

7                              Plaintiff,

8                 v.

9    ADVENTIST HEALTH
     SYSTEM/WEST; JAMES HARRI,
10   M.D.; PROVIDENCE HEALTH &
     SERVICES; SCOTT G. NEWBOLD,
11   M.D.; WALLA WALLA CLINIC,
     INC., P.S.; WALLA WALLA
12   GENERAL HOSPITAL; STEPHEN L.
     WELCH, D.O.; RAJESH RAINA,
13   M.D.; and JOHN DOES 1–10,

14                             Defendants.

15
           On June 17, 2019, Plaintiff Janice E. Galbraith filed a notice of voluntary
16
     dismissal, ECF No. 4. Consistent with Plaintiff’s notice and Federal Rule of Civil
17
     Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED:
18
           1.     Plaintiff’s Notice of Dismissal, ECF No. 4, is ACKNOWLEDGED.
19
           2.     All claims are DISMISSED WITHOUT PREJUDICE, with all
20
                  parties to bear their own costs and attorneys’ fees.


     ORDER DISMISSING CASE - 1
1          3.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 18th day of June 2019.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
